                            UNITED STATES DISTRICT COURT
                          FOR THE MIDDLE DISTRICT OF FLORIDA
                                  ORLANDO DIVISION



LAUREN DODDS,​ individually and                    CASE NO.: 6:19-cv-00570-CEM-DCI
on behalf of all others similarly situated,

                       Plaintiff,

       vs.

NATIONWIDE INSURANCE
COMPANY OF AMERICA​,

                  Defendant.
_________________________________/


                    SECOND AMENDED CLASS ACTION COMPLAINT

       The Plaintiff, Lauren Dodds, individually and on behalf of all others similarly situated,

files this Second Amended Class Action Complaint against Nationwide Insurance Company of

America (“Nationwide” or “Defendant”), and in support states as follows:

                                    NATURE OF THE ACTION

       1.      This is a class action lawsuit by Plaintiff Lauren Dodds, who is a named insured

under the Nationwide automobile policy issued for private passenger auto physical damage,

including comprehensive and collision coverage, which requires payment of “Actual Cash

Value” or “ACV.”

       2.      Defendant Nationwide is one of the largest private passenger auto insurance

carriers operating in Florida. One of the coverages Defendant offers is comprehensive and

collision coverage. Upon information and belief, Defendant systematically underpaid not just
Plaintiff but thousands of other putative Class Members amounts Defendant owed its insureds

for ACV losses for total loss vehicles insured with comprehensive and collision coverage.

       3.      This lawsuit is brought by the Plaintiff individually and on behalf and all other

similarly situated insureds who suffered damages due to Defendant’s practice of refusing to pay

full ACV payment or full total-loss payment (“FTLP”) – including, at minimum, title transfer

fees and tag transfer fees – to first-party total-loss insureds on physical damage policies

containing comprehensive and collision coverages.

       4.      The failure to pay FTLP to first-party total losses owed to the Nationwide

insureds is a breach of the policy agreement and a clear breach of contract under Florida law.

                                JURISDICTION AND VENUE

       5.      This Court has subject matter jurisdiction over all of Plaintiffs’ claims pursuant to

28 U.S.C. § 1332(d)(2). This is a class action in which the matter in controversy exceeds the sum

of $1,000,000.00, exclusive of interest and costs. Plaintiff is a Florida citizen and Defendant is

citizens of a state different from Plaintiff. There are more than 100 members of the Florida Class

sought to be certified. Defendant writes hundreds of millions of dollars worth of premiums in

the State of Florida. Tens of thousands of insureds have made total-loss claims during the

relevant time period, all of whom have a claim worth a minimum of $79.75. Thus, the

amount-in-controversy likely exceeds $1,000,000 dollars.

       6.      Venue is proper in this Court pursuant to 28 U.S.C. § 1391.

                                         THE PARTIES

       7.      At all times material hereto, Plaintiff Lauren Dodds is and was a citizen of the

State of Florida and domiciled in Orange County.



                                                 2
       8.         At all times material hereto, Defendant is and was a corporation located in the

State of Ohio and authorized to transact insurance in the State of Florida and conducting a

substantial part of its business in Orange County, Florida. Defendant’s principal place of

business and headquarters are both located in the State of Ohio.

                                    FACTUAL ALLEGATIONS

       9.         In its standardized policy, Defendant promises, upon the occurrence of a total loss

to an insured vehicle, to provide payment of the actual cash value or ACV of the insured vehicle

to the insured.

       10.        Defendant Nationwide’s standardized policy language as to comprehensive and

collision coverage for ACV of total loss vehicles is present in every Nationwide auto policy

issued by Defendant in Florida during the relevant time period.

       11.        ACV includes an obligation to pay state and local regulatory fees and taxes for

total loss vehicle comprehensive and collision coverage (full total-loss payment or FTLP). Such

fees include title transfer fees and tag transfer fees, both of which are mandatory fees imposed by

the State of Florida.

       12.        Defendant promises to provide in FTLP an amount that includes amounts for (at

minimum) sales tax, title transfer fees and tag transfer fees.

       13.        At all times material hereto, Plaintiff Lauren Dodds owned a 2007 Volkswagen

Rabbit Automatic with VIN # WVWBR71K97W224737.

       14.        At all times material hereto, Plaintiff insured the vehicle under an insurance

policy issued by Defendant.




                                                   3
       15.     On or about July 14, 2016, Plaintiff was involved in an accident while operating

the Insured Vehicle. As a result of said accident, Plaintiff filed a claim for property damage with

Defendant, claim number 398051-GD-3.

       16.     Following the filing of said claim, Defendant determined that the Insured Vehicle

was a total loss with a base value of $6,084.00, an adjuster vehicle value of $6,544.00, a Value

before Deductible of $7,361.64 and a Total of $6,861.64.

       17.     The base value was calculated by a third-party vendor (“CCC”), which bases

vehicles valuations on the cost to purchase similar vehicles with similar conditions and mileage.

Exh. A​ (Valuation Report).

       18.     No amount for sales tax or title transfer fee or tag transfer fee was included in the

amount listed in the CCC Market Valuation Report. ​Id​. at 1. Rather, the Report asserted that the

Total value of $6,861.64 may not reflect the settlement amount because things such as “license

and fees” were not taken into account in determining the value, and may need to be taken into

account prior to final determination of the settlement amount. ​Id​.

       19.     Defendant then provided the “Total” value amount as determined by CCC of

$6,861.64 as the ACV payment provided to Ms. Dodds. ​Exh. B (Total Loss Settlement

Explanation or “TLSE”).

       20.     Defendant’s payment of $6,861.64 did not include amounts for title transfer or tag

transfer and was thus not an FTLP in breach of its contract with Plaintiff, which promised to

provide FTLP, including (at minimum) title transfer fee and tag transfer fee amounts.




                                                  4
         21.     Defendant, pursuant to a standard and uniform business practice, never pays

insureds transfer fee amounts after a total-loss to an insured vehicle and never pays FTLP,

notwithstanding its contractual obligation to do so.

         24.     Defendant’s failure to pay tag and title transfer fee amounts constitutes a breach

of the policy.

         25.     Sales tax, title transfer fees and tag transfer fees are mandatory applicable fees

that must be paid to replace any vehicle in the State of Florida.

         26.     Florida law requires that all vehicles be properly titled and registered in order to

be legally driven on Florida roadways. The fee to transfer title to a vehicle is, at minimum,

$75.25.

         27.     Florida law requires that all vehicles have proper license plate (or tag) in order to

be legally driven on Florida roadways. The fee to transfer license plate or tag is no less than

$4.50.

         28.     Plaintiff was owed FTLP, which includes title transfer fees and tag transfer fees,

and state and local sales tax calculated as a percentage of the base vehicle value.

         29.     In breach of its contract with Plaintiffs, Defendant did not include transfer fees in

making the ACV payment for Plaintiff’s total loss and thus did not make the FTLP required by

its insurance policies and agreement.

         30.     Plaintiff paid all premiums owed and otherwise satisfied all conditions precedent

such that their insurance policy was in effect and operational at the time of the accident.




                                                   5
                         THE NATIONWIDE INSURANCE POLICY

       31.     Defendant’s insurance policy, under the section entitled “Part D, Coverage for

Damage to Your Auto”, states that “Collision” and “Other Than Collision” (more normally

known as “Comprehensive”) coverage means Defendant will pay for loss to a covered auto

resulting from collision of the insured vehicle with another object and for any loss not covered

by collision and not excluded from the policy.

       32.     The “insured auto” or “covered auto” is defined, ​inter alia​, as the auto listed in

the declarations page.

       33.     In the “Part D” section, under a provision entitled “Limits of Liability”,

Defendant states, in relevant part, that the “limit of liability” for loss is the ACV of the damaged

property.

       34.     There is no difference, for purposes of the duty to pay ACV on a first-party total

loss claim, between a collision total-loss claim and an “other than collision” total-loss claim.

       35.     ACV is not specifically defined in the policy.

       36.     Clearly, then, the policy language does not further define ACV as including: (1)

any provision excluding sales tax or state and local regulatory fees from ACV; (2) any provision

deferring payment of the ACV sales tax or state and/or local regulatory fees for any purpose

whatsoever; (3) any provision requiring an insured to obtain a replacement vehicle at all in order

to receive payment; (4) any provision requiring the insured to first obtain a replacement vehicle

as a condition precedent to receiving ACV state and regulatory sales tax and/or fees; or (5) any

provision linking the amount of ACV state and regulatory sales tax and/or fees to a particular




                                                 6
replacement vehicle and the corresponding state or local regulatory sales tax and/or fees on said

replacement vehicle.

       37.     According to Defendant’s policy, insureds are owed the same amount – actual

cash value of the insured vehicle – whether or not they replace the vehicle at all. Insureds are

owed the same amount – actual cash value – whether or not they paid (or how much they paid)

for the total-loss vehicle. Instead, in exchange for the premiums paid by the insureds, Defendant

promises to pay a predictable amount – the actual cash value of the insured vehicle, including

sales tax and transfer fees – irrespective of payments related to either the total-loss vehicle or the

replacement vehicle (if any).

       38.     The policy language applies to all covered autos irrespective of ownership

interests - whether owned, financed or leased, insured autos are considered “owned” for purposes

of the policy. There are no differences in coverage, premiums, or policy language between

leased, owned, and/or financed vehicles.

                  PAYMENT OF SALES TAX AND MANDATORY FEES

       39.     Controlling case law from the Florida Supreme Court, Florida's intermediate

appellate courts, the 11th Circuit Court of Appeals, and Florida's federal district courts hold that

the term “actual cash value,” when undefined in an insurance policy, should be defined as the

repair or replacement cost minus depreciation – a definition which would include sales tax and

transfer fees necessarily incurred upon replacement of the insured vehicle. ​See e.g.​, ​Trinidad v.

Florida Peninsula Insurance Co.​, 121 So. 3d 433, 438 (Fla. 2013) ("[a]ctual cash value is

generally defined as ’fair market value’ or ‘[r]eplacement cost minus normal depreciation,’

where depreciation is defined as a ‘decline in an asset’s value because of use, wear,



                                                  7
obsolescence, or age.’”) (quoting Blacks Law Dictionary 506, 1690) (9th Ed. 2009); ​Goff v.

State Farm Florida Insurance Co.​, 999 So. 2d 684, 689 (Fla. 2d DCA 2008)(undefined ACV is

calculated as full replacement cost minus depreciation); ​Mills v Foremost Insurance Co​., 511

F.3d 1300, 1306 (11th Cir. 2008) (holding that sales tax "should be included in an ACV payment

if it is ‘reasonably likely’ that the insured would incur” such cost upon replacement) (​quoting

Ghoman v. New Hampshire Insurance Co.​, 159 F. Supp.2d 928, 934 (N.D. Tex. 2001)); ​Roth v.

Geico General Insurance Co.​, (​Exh. C at 9) ("[T]he court concludes that [sales tax and title

transfer fees] are components of actual cash value under the Policy and are therefore due to be

paid to the insured under the Policy, regardless of whether the vehicle is owned, financed, or

leased.") (note omitted); ​Bastian v. United Services Automobile Ass’n​, 150 F. Supp. 3d 1284,

1290 (M.D. Fla. 2015) (agreeing with the 11th Circuit's "easily reached conclusion [in Mills] that

state and local taxes are part of the cost of replacing an item" and thus part of the ACV).

       40.     In interpreting insurance policies, Florida courts begin with the plain language of

the policy as bargained for by the parties. ​See ​Altman Contractors, Inc. v. Crum & Forster

Specialty Ins. Co.​, 832 F.3d 1318, 1322 (11th Cir. 2016). Policy terms are given their plain and

ordinary meaning and should be read in light of the skill and experience of ordinary people. ​Id​.

But, "if the relevant policy language is susceptible to more than one interpretation, one providing

coverage and another limiting coverage, the insurance policy is considered ambiguous." ​See

Auto-Owners Ins. Co. v. Anderson​, 756 So. 2d 29, 34 (Fla. 2000). Courts should interpret policy

ambiguities "liberally in favor of the insurer and strictly against the insured who prepared the

policy." ​See ​Prudential Prop. & Cas. Ins. Co. v. Swindal​, 622 So. 2d 467, 470 (Fla. 1993).

Moreover, Florida law is equally well-settled that coverage clauses are "construed in the broadest



                                                 8
possible manner” in order to effect “the greatest extent of coverage." ​See e.g.​, ​Hudson v.

Prudential Prop. & Cas. Ins. Co.​, 450 So.2d 565 (Fla. 2nd DCA 1984) (coverage must be

construed broadly and exclusions narrowly).

       41.     Sales tax, title transfer fees, and tag transfer fees are examples of elements

constituting the FTLP owed to insureds in the event of a total-loss.

       42.     By operation of law and in the view of a reasonable insured, Defendant’s policy

promises to provide costs to be incurred upon replacement of the vehicle.

       43.     Nevertheless, Defendant declines to include all such fees, taxes and costs in

making ACV payment to total-loss insureds – specifically tag and title transfer fee amounts –

thereby breaching its contracts with insureds.

                                    CLASS ALLEGATIONS

       44.     Plaintiffs bring this action seeking representation of a class pursuant to Florida

Rule of Civil Procedure 1.220(a) and (b)(2)-(3).

       45.     Plaintiff’s claims are typical to those of all class member because members of the

class are similarly affected by Defendant’s failure to pay ACV state and local sales tax and

regulatory fees upon the total loss of insured vehicles. The material and relevant policy terms for

each class member are substantially identical to the terms of Plaintiff’s policy.

       46.     Plaintiff’s interests are coincident with and not antagonistic to those of other class

members.

       47.     Plaintiff’s claim raises questions of law and fact common to all members of the

class, within the meaning of Rule 1.220(a)(2) and they predominate over any questions affecting

only individual Class Members within the meaning of Rule 1.220(b)(3). The common questions



                                                   9
include, but are not limited to, the following: (a) whether, under the Defendant’s standardized

policy language, Plaintiffs and the class members are owed ACV sales tax and tag/title transfer

fees upon the total loss of an insured vehicle; and (b) whether the Defendant has breached its

insurance contracts with Plaintiffs and the class members by failing to pay ACV sales tax and

tag/title transfer fees upon the total loss of an insured vehicle.

          48.   Plaintiff’s claims are typical of the claims of all other members of the class

because all such claims arise from the improper failure by Defendant to pay state and local

regulatory fees – specifically tag and title transfer fees – upon the total loss of insured vehicles.

Plaintiff’s claim is based on the same policy language and promises as all other class members’

claim.

          49.   Plaintiffs and their counsel will fairly and adequately protect and represent the

interests of each member of the class.

          50.   Plaintiffs are committed to the vigorous prosecution of this action and has

retained competent counsel experienced in prosecuting and defending class actions. Plaintiff’s

counsel has successfully litigated other class action cases similar to that here, where insurers

breached contracts with insureds by failing to include sales tax and/or total loss fees after total

losses.

          51.   Class treatment is necessary, pursuant to Rule 1.220(b)(2) because Defendant has

acted or refused to act on grounds generally applicable to all the members of the class, thereby

making final injunctive relief or declaratory relief concerning the class as a whole appropriate.

          52.   Pursuant to Rule 1.220(B)(3), a class action is superior to the other available

methods for a fair and efficient adjudication of the controversy because, among other reasons, it



                                                  10
is desirable to concentrate the litigation of the Class Members’ claims in one forum, as it will

conserve party and judicial resources and facilitate the consistency of adjudications.

Furthermore, because the damages suffered by individual Class Members is relatively small,

their interests in maintaining separate actions is questionable and the expense and burden of

individual litigation makes it impracticable for Class Members to seek individual redress for the

wrongs done to them.        Plaintiff knows of no difficulty that would be encountered in the

management of this case that would preclude its maintenance as a class action.

        53.     Any argument that class treatment is not viable or productive in the present action

is undercut by the fact that the Middle District of Florida very recently treated as a class action a

case that is substantially identical in fact and in law to the present action. ​See Bastian v. United

Servs. Auto. Ass’n,​ 150 F. Supp. 3d 1284 (M.D. Fla. December 10, 2015). Bastian is in the

process of being successfully settled as a class, and stands as incontrovertible evidence

demonstrating the efficacy and viability of class treatment in the present action. Similarly, ​Roth

v. Geico General Insurance Co.​, Case No. 16-62942-CIV-Dimitrouleas (S.D. Fla. June 14, 2018)

is a substantially similar case recently certified as a class action with judgment entered in favor

of the class.

        54.     Plaintiffs bring this action as class representatives, individually and on behalf of

all other persons or entities similarly situated, more specifically defined as follows:

                                 MONETARY RELIEF CLASS

        All insureds, under any Florida policy issued by Nationwide Insurance
        Company of America with the same operative policy language covering a
        vehicle with private-passenger auto physical damage coverage for
        comprehensive or collision loss where such vehicle was declared a total
        loss, who made a first-party claim for total loss, and whose claim was
        adjusted as a total loss, within the five-year time period prior to the date
        on which this lawsuit was filed until the date of any certification order.

                                                 11
                                 INJUNCTIVE RELIEF CLASS

       All persons insured by Nationwide American Insurance Company and its
       subsidiaries for private-passenger auto physical damage coverage for
       comprehensive or collision coverage.

       55.      The issues related to Plaintiff’s claim do not vary from the issues relating to the

claims of the other members of the class such that a class action provides a more efficient vehicle

to resolve this claim than through a myriad of separate lawsuits.

       56.      Certification of the above class is also supported by the following considerations:

             a. The relatively small amount of damages that members of the classes have suffered

                on an individual basis would not justify the prosecution of separate lawsuits;

             b. Counsel in this class action is not aware of any previously filed litigation against

                the Defendants in which any of the members of the class are a party and which

                any question of law or fact in the subject action can be adjudicated; and

             c. No difficulties would be encountered in the management of Plaintiff’s claim on a

                class action basis, because the class is readily definable and the prosecution of this

                class action would reduce the possibility of repetitious litigation.

       57.      Although the precise number of class members for the Monetary Relief Class and

the Injunctive Relief Class are unknown to Plaintiff at this time and can only be determined

through appropriate discovery, Plaintiff believes that because Defendant is one of the largest

motor vehicle insurer in the State of Florida and writes hundreds of millions of dollars of

private-passenger physical damage coverage premiums, the class of persons affected by

Defendant’s unlawful practice consists of thousands of individuals or the class of persons

affected are otherwise so numerous that joinder of all class members is impractical.             The


                                                  12
unlawful practice alleged herein is a standardized and uniform practice, employed by Defendant

pursuant to standardized insurance policy language, and results in the retention by Defendant of

insurance benefits and monies properly owed to Plaintiffs and the class members.                  Thus,

numerosity as to both classes is established.

        58.     Rule 1.220(A)(2)’s commonality requirement for the Monetary Relief Class is

satisfied for reasons articulated herein. The central issues in this litigation turn on interpretation

of materially identical policy provisions; thus, this case is well-suited for class-wide

adjudication. Defendant and all class members are bound by the same materially identical policy

terms. In addition to those reasons listed above, common questions include (but are not limited

to): (1) whether policy language ACV includes payment of mandatory transfer fees, and (2)

whether Defendant is required to pay transfer fee amounts to insureds who suffer total-losses to

vehicles insured under Defendant’s Policies.

        59.     Rule 1.220(B)(3)’s typicality requirement for the Monetary Relief Class is

satisfied for reasons articulated herein, and particularly because Plaintiff and Class Members

were injured through Defendant’s uniform misconduct. Further, Plaintiff’s and Class Members’

legal claims arise from the same core practices, namely, the failure to pay full ACV, including

title transfer fees, for first-party total loss claims. Plaintiff’s claims are based upon the same legal

theories as those of the Monetary Relief Class Members. Plaintiffs suffered the same harm as all

the other Monetary Relief Class Members: the coverage for full ACV payment including the full

measure of transfer fees.

        60.     The relevant Policy provisions for each Monetary Relief Class Member are the

same. The relevant law relating to the interpretation and application of those Policy provisions



                                                  13
for each Monetary Relief Class Member is the same. There is the potential for inconsistent or

varying adjudications concerning individual Monetary Relief Class Members. Without a single

adjudication as to the application of relevant law to the relevant policy provisions, different

courts may reach different conclusions relating to the same legal and factual issues.

       61.     Allowing the issues to be adjudicated in a piecemeal fashion likely would result in

certain Monetary Relief Class Members who are not parties to individual adjudications having

their rights impaired or impeded without notice or adequate representation.

       62.     Rule 1.220(B)(3)’s requirements are met for all reasons already stated herein.

Specifically, the previously articulated common issues of fact and law predominate over any

question solely affecting individual Monetary Relief Class Members. Further, and as stated

previously, class treatment is superior to any other alternative method of adjudication because

the damages suffered by individual Class Members is relatively small, their interests in

maintaining separate actions is questionable and the expense and burden of individual litigation

makes it impracticable for Class Members to seek individual redress for the wrongs done to

them, and Plaintiff knows of no difficulty that would be encountered in the management of this

case that would preclude its maintenance as a class action.

       63.     The Injunctive Relief Class meets the requirements for class treatment under Rule

1.220(A) and 1.220(B)(2).

       64.     Numerosity is established because although Plaintiffs do not know the precise

number of individuals insured under a private-passenger auto physical damage policy issued by

Defendant and such number can only be established through discovery, the fact that Defendant is




                                                14
a large insurer writing hundreds of millions of dollars in premiums for such insurance policies

indicates that numerosity is easily established as to the Injunctive Relief Class.

       65.     As to the Injunctive Relief Class, common questions of law and fact exist and

predominate over any question affecting only individual Injunctive Relief Class Members.

Because the central issues in this case turn on the interpretation of identical policy provisions,

this case is especially well-suited to class adjudication. Further, Defendant and all members of

the Injunctive Relief Class are bound by the same material terms, and the central issues in the

case all involve interpretation of the same material and controlling terms.

       66.     Plaintiff’s claims and defenses are typical of the claims of the Injunctive Relief

Class under Rule 1.220(A)(3). Plaintiffs and Injunctive Relief Class Members have insurance

Policies with identical material terms. Plaintiff’s injunctive relief claims are based upon the same

legal theories as those of the Injunctive Relief Class Members.

       67.     Plaintiff’s claims also are maintainable on behalf of the Injunctive Relief Class

pursuant to Rule 1.220(B)(2) because Defendants have acted, and refused to act, on grounds that

apply generally to all the Injunctive Relief Class Members, thereby making final injunctive relief

appropriate with respect to the Injunctive Relief Class as a whole. Defendant has created and

implemented a uniform claims handling practice based on policy language that is applicable to

all Injunctive Relief Class Members. Defendant’s practice of failing to pay full ACV, including

sales tax and transfer fees and conditioning payment (if any) on actual replacement, for

first-party total loss claims applies generally to all Injunctive Relief Class Members and is

ongoing.




                                                 15
         68.   Defendant’s breach of Policy provisions requiring them to pay full ACV on total

loss claims is a continuing breach and violation of Policy terms. Injunctive relief is necessary to

stop these repeated and continued violations, which are likely to continue, repeat, and cause

damages to Plaintiffs and the Injunctive Relief Class in the future.

                           CLAIM FOR BREACH OF CONTRACT

         69.   The allegations contained herein are incorporated by reference.

         70.   This count is brought by Plaintiff Lauren Dodds on behalf of herself individually

and on behalf of all putative Class Members.

         71.   Plaintiff was party to an insurance contract with Defendant as described herein.

All Class Members were parties to an insurance contract with Defendant containing materially

identical terms.

         72.   The interpretation of Plaintiff’s and all Class Members’ insurance Policies is

governed by Florida law.

         73.   Plaintiff and all Class Members made a claim determined by Defendant to be a

first-party total loss under the insurance policy, and determined by Defendant to be a covered

claim.

         74.   Defendant, by paying the total loss claim, determined that Plaintiff and each Class

Member complied with the terms of their insurance contracts, and fulfilled all duties and

conditions under the Policies necessary to be paid on her or her total loss.

         75.   Pursuant to the aforementioned uniform contractual provisions, upon the total loss

of insured vehicles, the Plaintiff and every Class Member were owed the ACV of the vehicle.




                                                 16
       76.       Defendant refused to make a FTLP and thus failed to pay the vehicle’s ACV to

Plaintiff and every Class Member.

       77.       Defendant’s failure to provide the promised coverage constitutes a material

breach of contract with the Plaintiff and every Class Member.

       78.       As a result of said breaches, Plaintiff and the class members are entitled under

Defendant’s insurance policies to sums representing the benefits owed for full ACV payment,

including sales tax and transfer fees, as well as costs, prejudgment and post-judgment interest,

injunctive relief and other relief as is appropriate, including attorney’s fees pursuant to Fla. Stat.

§ 627.428.

                                       RELIEF REQUESTED

       WHEREFORE, the Plaintiff Lauren Dodds, individually and on behalf of the Class,

demand a trial by jury on all triable issues and seek relief and judgment as follows:

             ● For an Order certifying this action as a Class Action on behalf of the Classes

                 described above;

             ● For an award of compensatory damages for the Monetary Relief Class in amounts

                 owed under the Policies;

             ● For injunctive relief for the Injunctive Relief Class to prevent continuation of the

                 illegal practice, for other injunctive relief as is proven appropriate in this matter;

             ●   For all other damages according to proof;

             ● For an award of attorney’s fees and expenses as appropriate pursuant to applicable

                 law, including Fla. Stat. § 627.428;

             ● For costs of suit incurred herein;



                                                   17
          ● For pre and post judgment interests on any amounts awarded;

          ● For other and further forms of relief as this Court deems just and proper.



Dated April 12, 2019.


                                                   Respectfully submitted,


                                                   /s/ Jake Phillips
                                                   Jacob L. Phillips
                                                   FBN: ​120130
                                                   /s/ Ed Normand
                                                   Edmund A. Normand
                                                   FBN: 865590
                                                   NORMAND PLLC
                                                   3165 McCrory Place, Ste. 175
                                                   Orlando, FL 32803
                                                   Tel: 407.603.6031
                                                   jacob.phillips@normandpllc.com
                                                   ed@ednormand.com
                                                   service@ednormand.cm


                                                   /s/ Christopher J. Lynch
                                                   Christopher J. Lynch
                                                   FBN: 331041
                                                   Christopher J. Lynch, P.A.
                                                   6915 Red Road, Suite 208
                                                   Coral Gables, FL 33143
                                                   Tel: 312.967.3653
                                                   clynch@hunterlynchlaw.com
                                                   lmartinez@hunterlynchlaw.com


                                                   Counsel for Plaintiffs




                                              18
